Citation Nr: 9929853	
Decision Date: 10/19/99    Archive Date: 10/29/99

DOCKET NO.  98-10 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.J. Kniffen, Associate Counsel

INTRODUCTION

The veteran had recognized service in the Philippine Army 
from January 5, 1943 to February 23, 1946.  He died on 
May [redacted],1997.  The appellant is the veteran's 
surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 rating decision by the Manila, 
Philippines Department of Veterans Affairs (VA) Regional 
Office (the RO), which denied entitlement to service 
connection for the cause of the veteran's death.  In that 
decision, the RO also denied a claim of entitlement to 
eligibility for dependent's educational assistance and 
accrued benefits.  However, in her notice of disagreement 
received by the RO in May 1998, the appellant did not express 
disagreement with those determinations.  As such, only the 
issue of entitlement to service connection for the cause of 
the veteran's death is before the Board.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 20.200, 20.201, 20.202, 
20.302(a) (1999).


REMAND

In her June 1998 substantive appeal, the appellant requested 
a personal hearing before a member of the Board at the RO.  
In a letter to the Board dated August 21, 1999, the appellant 
again requested a hearing before a traveling member of the 
Board.  

Pursuant to 38 C.F.R. § 20.700 (1998), a hearing on appeal 
shall be granted if an appellant expresses a desire to appear 
in person.  The Board shall decide an appeal only after 
affording the appellant an opportunity for a hearing.  
38 U.S.C.A. § 7107(b) (West 1991).  To ensure that the 
Department of Veterans Affairs (VA) has met its duty to 
assist the claimant in developing the facts pertinent to the 
claim and to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

The RO should schedule the appellant for 
a travel Board hearing in Manila, 
Philippines.  Appropriate notification 
should be give to the appellant and her 
representative, and such notification 
should be documented and associated with 
the veteran's claims folder.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


